[knlex10320180331001.jpg]
Exhibit 10.3 PERFORMANCE-BASED STOCK UNIT AGREEMENT UNDER THE KNOLL INC.
_________ STOCK INCENTIVE PLAN THIS AGREEMENT is made effective as of the ______
day of __________, 2018 (the “Grant Date”), between Knoll, Inc., a Delaware
corporation (the “Company”), and ________________________ (the “Grantee”).
Except as otherwise specifically provided herein, capitalized terms used herein
shall have the meanings attributed thereto in the Knoll, Inc. ______ Stock
Incentive Plan (the “Plan”). All references to employment and termination of
employment herein shall also relate to any consulting relationship, directorship
or similar relationship between the Company or a Subsidiary and the Grantee, and
the termination thereof. WHEREAS, pursuant to the Plan, the Company desires to
grant the Grantee a Performance Award in the form of Stock Units, on the terms
and conditions set forth herein. NOW, THEREFORE, in consideration of the mutual
covenants hereinafter set forth and for other good and valuable consideration,
the receipt and adequacy of which is hereby acknowledged, the parties hereto
agree as follows: 1. Grant of Stock Units. The Company hereby grants to the
Grantee ______________ Stock Units (the “Award”) on the terms and conditions set
forth herein. The Grantee expressly acknowledges receipt of a copy of the Plan
and agrees to be bound by all of the provisions of this Agreement and the Plan.
2. Non-Transferability. The Grantee may not sell, transfer, pledge, or otherwise
encumber or dispose of this Award. 3. Definitions; Vesting; Forfeiture. (a)
Definitions. Capitalized terms not defined in this Agreement shall have the
meanings ascribed to them in the Plan. For purposes of this Agreement, the
following capitalized terms shall have the following meanings: (i) “Cause” means
“Cause” as defined in any employment agreement between the Grantee and the
Company or any Subsidiary or, in the absence of any such definition, (A) the
substantial and continued failure of the Grantee to perform material duties
reasonably required of the Grantee by the Company or any Subsidiary or the
Company’s Board of Directors (the “Board”), as applicable (it being understood
that a failure to attain performance objectives shall not in and of itself be
treated as a failure to perform material duties for purpose of this clause (A))
for a period of not less than thirty (30) consecutive days, provided notice in
writing from the Company or the Board, as applicable, is given to the Grantee
specifying in reasonable detail the circumstances constituting such substantial
and continued failure, (B) conduct by the Grantee substantially disloyal to the
Company which conduct is identified in reasonable detail by notice in writing
from the Company or the Board, as applicable, and which conduct, if susceptible
of cure, is not cured by the Grantee within 30 days of the Grantee’s receipt of
such notice, (C) any act of fraud, embezzlement or misappropriation by the
Grantee against the Company or any Subsidiary, (D) the conviction of the Grantee
of a felony (or the equivalent under applicable law) or plea by the Grantee of
guilty or “nolo contendre” to the charge of a felony (or the equivalent under
applicable law), or (E) in the case of a Grantee who is a director of the
Company, removal of the Grantee from the Board for cause under applicable law.
The definition of “Cause” herein shall not modify, amend or otherwise affect the
definition of “Cause” in any employment or other agreement with the Company or
any Subsidiary. (ii) “Concentrated Peer Group” means a group of publicly-traded
peer companies approved by the Committee. If the common stock of any of these
companies ceases to be publicly traded at any time during the Performance
Period, such company shall be deleted from the Concentrated Peer Group and shall
not be taken into account when determining TSR for the Concentrated Peer Group.
1



--------------------------------------------------------------------------------



 
[knlex10320180331002.jpg]
Exhibit 10.3 (iii) “Disability” means “Disability” as defined in any employment
agreement between the Grantee and the Company or any Subsidiary or, in the
absence of any such definition, any physical or mental disability or infirmity
that prevents the performance of the Grantee’s duties with the Company or
Subsidiary for a period of (i) ninety (90) consecutive days or (ii) one hundred
eighty (180) non-consecutive days during any twelve (12) month period. The
definition of “Disability” herein shall not modify, amend or otherwise affect
the definition of “Disability” in any employment or other agreement with the
Company or any Subsidiary. (iv) “Dividends Paid” means dividends declared
(including extraordinary dividends), if any, during the TSR Performance Period.
Cash equivalents will be valued as of the date(s) on which the dividend(s) were
declared during the TSR Performance Period. Stock dividends will be valued at
the fair market value measured at the end of the TSR Performance Period. (v)
“EBITDA” means, for any fiscal year, the Company’s earnings before interest,
taxes, depreciation and amortization. The determination of EBITDA shall be made
from the Company’s books and records. Such books and records shall be maintained
in accordance with U.S. generally accepted accounting principles and the
Company’s internal accounting policies and procedures consistently applied over
each of the fiscal years during the EBITDA Performance Period. Notwithstanding
the foregoing, the Committee will determine the extent to which extraordinary
and one-time items of income and expense, such as asset impairment charges,
gains or losses on sales of fixed assets, transactions outside of the ordinary
course of business (acquisition costs, bank refinancings, IPO/secondary stock
offerings, etc.), and restructuring costs, in each case, shall be excluded from
the determination of EBITDA for the fiscal year in which the extraordinary or
one-time item of income or expense occurs. The Company’s finance department
shall make an initial determination of EBITDA for each fiscal year during the
EBITDA Performance Period. The Company’s auditors shall review the finance
department’s determinations. The Committee shall take into account the finance
department’s determination and the Company’s auditors’ review and make the final
determination of EBITDA as soon as practicable after the end of the EBITDA
Performance Period. Notwithstanding anything to the contrary set forth herein,
all determinations and interpretations made by the Committee shall be binding
and conclusive. (vi) “Material Acquisition or Divestiture” means any acquisition
or divestiture or other business combination not involving a Change in Control
that is deemed to result in an increase or decrease in annual EBITDA exceeding
$_____________ USD (the “Materiality Threshold”). An acquisition (or business
combination) will be deemed to result in an increase in annual EBITDA exceeding
the Materiality Threshold if the acquired business’s EBITDA measured over the
most recently completed fiscal year immediately preceding the date of
acquisition (or business combination) exceeded $___________ USD. A divestiture
will be deemed to result in a decrease in annual EBITDA exceeding the
Materiality Threshold if the divested business’ EBITDA measured over the most
recently completed fiscal year immediately preceding the divestiture exceeded
$_____________ USD. (vii) “EBITDA Target I” means $____________ USD; provided,
however, that if a Material Acquisition or Divestiture occurs, other than the
divestiture of a business that generated an operating loss in the twelve (12)
months preceding such divestiture, the EBITDA Target shall be adjusted to
account for the addition of EBITDA, or the decrease of EBITDA, resulting from
the transaction. For example, the acquisition of an entity that generated EBITDA
of $____________ USD in the 12 months preceding the acquisition shall cause an
upward adjustment in the EBITDA target by $__________ USD for each full calendar
year remaining in the EBITDA Performance Period (if any), plus an amount equal
to the product of $___________ multiplied by a fraction, the numerator of which
is the number of full months remaining in the calendar year in which the
acquisition occurred and the denominator of which is twelve (12). (viii) “EBITDA
Target II” means $_________ USD; provided, however, that if a Material
Acquisition or Divestiture occurs, other than the divestiture of a business that
generated an operating loss in the twelve (12) months preceding such
divestiture, the EBITDA Target shall be adjusted to account for the addition of
EBITDA, or the decrease of EBITDA, resulting from the transaction. For example,
the acquisition of an entity that generated EBITDA of $ USD in the 12 months 2



--------------------------------------------------------------------------------



 
[knlex10320180331003.jpg]
Exhibit 10.3 preceding the acquisition shall cause an upward adjustment in the
EBITDA target by $__________ USD for each full calendar year remaining in the
EBITDA Performance Period (if any), plus an amount equal to the product of
$________ multiplied by a fraction, the numerator of which is the number of full
months remaining in the calendar year in which the acquisition occurred and the
denominator of which is twelve (12). (ix) “EBITDA Performance Period” means the
three calendar-year period commencing on January 1, 2018 and ending on December
31, 2020. (x) “Performance Period” means the EBITDA Performance Period and the
TSR Performance Period, as applicable. (xi) “Pro Rata Fraction” means a
fraction, the numerator of which is the number of full months from the Grant
Date through the date of a Qualified Termination and the denominator of which is
thirty-six (36). (xii) “Qualified Termination” means a termination of employment
with the Company and all Subsidiaries during the Performance Period (A) by the
Company or a Subsidiary on account of the Grantee’s Disability, (B) due to the
Grantee’s death, or (C) that constitutes a “Without Cause Termination.” For the
avoidance of doubt, the voluntary resignation of a director or the decision by a
director not to stand for re-election shall not be a Qualified Termination.
(xiii) “Stretch Target” means $______________ USD; provided, however, that if a
Material Acquisition or Divestiture occurs, other than the divestiture of a
business that generated an operating loss in the twelve (12) months preceding
such divestiture, the Stretch Target shall be adjusted to account for the
addition of EBITDA, or the decrease of EBITDA, resulting from the transaction,
For example, the acquisition of an entity that generated EBITDA of $________ USD
in the 12 months preceding the acquisition shall cause an upward adjustment in
the Stretch Target by $___________ USD for each full calendar year remaining in
the EBITDA Performance Period (if any), plus an amount equal to the product of
$___________ multiplied by a fraction, the numerator of which is the number of
full months remaining in the calendar year in which the acquisition occurred and
the denominator of which is twelve (12). (xiv) “Subsidiary” shall mean each
entity with respect to which the Company owns, directly or indirectly, greater
than fifty percent (50%) of the capital stock. (xv) “TSR” means the cumulative
percentage change in stock price over the TSR Performance Period, with Dividends
Paid during the TSR Performance Period being added to the stock price at the end
of the TSR Performance Period. For purposes of this Agreement, the price of an
entity’s stock at the beginning of the TSR Performance Period will be the
average closing stock price over the trading days in the twenty (20) days
immediately preceding the start of the TSR Performance Period, and the stock
price at the end of the TSR Performance Period will be the average closing stock
price over the trading days in the last twenty (20) days of the TSR Performance
Period. In the event of a spin off, split up or similar transaction involving
the business of the Company or a company in the Concentrated Peer Group, the
shares of the entity of such transaction will be treated as Dividends Paid with
respect to the Company or the company in the Concentrated Peer Group, as
applicable. (xvi) “TSR Performance Period” means the three-year period
commencing on the Grant Date and ending on the third (3rd) anniversary of the
Grant Date. (xvii) “Vesting Date” means the date the Committee certifies the
EBITDA and TSR results or, if earlier, the date vesting occurs pursuant to
Section 3(c) or Section 3(d)(iii). (xviii) “Without Cause Termination” means a
termination of employment by the Company or a Subsidiary without Cause. The
failure of a director to become re-elected that is not the 3



--------------------------------------------------------------------------------



 
[knlex10320180331004.jpg]
Exhibit 10.3 result of a voluntary decision not to stand for re-election shall
be deemed to be a Without Cause Termination. (b) Vesting. Except as otherwise
specifically provided in Sections 3(c) and 3(d) hereof, the vesting of the Award
is contingent upon the Grantee’s continuous employment with the Company or a
Subsidiary from the Grant Date through the Vesting Date. Except as otherwise
provided in Sections 3(c), and 3(d) hereof, the Award shall vest as follows: (i)
EBITDA Portion. (I) Twenty five percent (25%) of the Award shall vest if
cumulative EBITDA over the EBITDA Performance Period equals or exceeds the
EBITDA Target I, but is less than the EBITDA Target II and (II) an additional
twenty five percent (25%) of the Award shall vest if cumulative EBITDA over the
EBITDA Performance Period equals or exceeds the EBITDA Target II, and (III) an
additional twenty-five percent (25%) of the Award shall vest if the cumulative
EBITDA over the EBITDA Performance period equals or exceeds the Stretch Target;
and (ii) Relative TSR Portion. Fifty percent (50%) of the Award shall vest if
the Company’s TSR equals or exceeds the fiftieth (50th) percentile of the TSR of
the Concentrated Peer Group over the TSR Performance Period. Except as otherwise
provided in Sections 3(c) and 3(d), the Award shall be forfeited to the extent
it does not vest pursuant to this Section 3(b). For the sake of clarity, up to
125% of the Award is eligible to vest pursuant to this Section 3(b). (c)
Accelerated Vesting on Termination of Employment After a Change in Control.
Notwithstanding anything herein or in the Plan to the contrary, if, during the
Performance Period, the Grantee shall cease to be employed by reason of a
Without Cause Termination within twelve (12) months after a Change in Control,
one hundred percent (100%) of the Award shall vest immediately upon such Without
Cause Termination unless the Committee has previously certified EBITDA and TSR
results and determined the vesting criteria were not met. (d) Prorated Vesting
in connection with a Qualified Termination. If, during the Performance Period,
the Grantee shall cease to be employed by the Company and all Subsidiaries by
reason of a Qualified Termination, a pro rata portion of the Award shall
immediately vest as follows: (i) If the Qualified Termination is a termination
by the Company or a Subsidiary on account of the Grantee’s Disability or due to
the Grantee’s death, the number of Stock Units subject to the Award that shall
vest as a result of the Qualified Termination shall be determined by multiplying
the total number of Stock Units subject to the Award by the Pro Rata Fraction.
(ii) If the Qualified Termination is a Without Cause Termination, the number of
Stock Units subject to the Award that shall vest as a result of the Qualified
Termination shall be determined by multiplying the number of Stock Units subject
to the Award that vest based on actual performance over the entire Performance
Period by the Pro Rata Fraction. (iii) The date of such pro rata vesting in the
event of a Qualified Termination shall be (A) if the Qualified Termination is a
termination by the Company or a Subsidiary on account of the Grantee’s
Disability or due to the Grantee’s death, the date of such Qualified
Termination, and (B) if the Qualified Termination is a Without Cause
Termination, the date vesting would have occurred pursuant to Section 3(b). (e)
Forfeiture on Termination of Employment. If the Grantee’s employment with the
Company and all Subsidiaries is terminated for any reason during the Performance
Period, any Stock Units subject to the Award that do not become vested pursuant
to Sections 3(c) and 3(d) shall be immediately forfeited. 4. Conversion of Stock
Units and Issuance of Shares. One share of Common Stock shall be issuable for
each Stock Unit subject to the Award that vests (the “Shares”). The Shares shall
be issued at or as soon 4



--------------------------------------------------------------------------------



 
[knlex10320180331005.jpg]
Exhibit 10.3 as practicable following the Vesting Date (but in no event later
than March 15th of the calendar year following the year in which the Vesting
Date occurs). In the case of the Grantee’s death, such Shares will be issued in
the name of the beneficiary designated in writing by the Grantee pursuant to a
form of designation provided by the Company, to the Grantee’s legatee or
legatees, or to his or her personal representatives or distributes, as the case
may be. Any fractional unit remaining after the Award is fully vested shall be
discarded and shall not be converted into a fractional Share. 5. Rights as a
Stockholder; Dividend Equivalent Right. (a) Rights as Stockholder. Except as
provided in Section 5(b) below, neither the Grantee nor any person claiming
under or through the Grantee will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) will have been issued and recorded on the records of the Company or its
transfer agents or registrars. After such issuance and recordation, the Grantee
will have all the rights of a stockholder of the Company with respect to voting
such Shares and receipt of dividends and distributions on such Shares. (b)
Dividend Equivalent Rights. If the Company declares a cash dividend on its
Common Stock prior to the earlier of the date the Award is settled in full or
terminates, the Grantee will receive a dividend equivalent credit equal to such
cash dividend for each outstanding Stock Unit subject to the Award. Any such
dividend equivalent credits shall be accumulated and shall be subject to the
same terms and conditions as are applicable to the Stock Units to which the
dividend equivalents relate, including, without limitation, the restrictions on
transfer, forfeiture, vesting and payment provisions contained in this
Agreement. For avoidance of doubt, dividend equivalents shall be paid in cash
only if and when the Stock Units to which they relate are converted into Shares
pursuant to Section 4. 6. Binding Effect. This Agreement shall be binding upon
the heirs, executors, administrators and successors of the parties hereto. 7.
Governing Law. This Agreement shall be construed and interpreted in accordance
with the internal laws of the State of Delaware, without reference to the
principles of conflicts of law thereof. Each party hereby irrevocably consents
and submits to the personal jurisdiction of and venue in the United States
District Court - District of Delaware and the Delaware State courts, in any
legal action, equitable suit or other proceeding arising out of or related to
this Agreement. 8. Withholding. The Company or any Subsidiary thereof shall have
the power and right to deduct or withhold, or require the Grantee to remit to
the Company or any Subsidiary all federal, state, local or foreign taxes
required by law to be withheld by the Company or a Subsidiary with respect to
this Award. The Grantee may be required to pay to the Company in cash or cash
equivalents, either prior to or concurrent with the delivery of certificates
representing Stock Units that have vested, the amount required by law to be
withheld by the Company. The Company, in its sole discretion, may withhold from
the number of Shares to be delivered upon vesting of the Stock Units, such
number of Shares having an aggregate fair market value equal to the amount of
applicable federal, state, local or foreign taxes to be withheld by the Company.
The Committee may establish other rules and procedures to allow the Grantee to
satisfy and to facilitate the required tax withholding from time to time. 9. No
Employment Rights. The establishment of the Plan and the grant of Stock Units
hereunder shall not be construed as granting to the Grantee the right to remain
in the employ of the Company or any Subsidiary, nor shall the Plan or this
Agreement be construed as limiting the right of the Company or any Subsidiary to
discharge the Grantee from employment at any time for any reason whatsoever,
with or without Cause. 10. No Liability. No member of the Committee or the Board
shall be personally liable by reason of any contract or other instrument
executed by such member or on his or her behalf in his or her capacity as a
member of the Committee or Board nor for any mistake of judgment made in good
faith, and the Company shall indemnify and hold harmless each member of the
Committee, each member of the Board and each other employee, officer or director
of the Company to whom any duty or power relating to the administration or
interpretation of the Plan or this Agreement may be allocated or delegated,
against any cost or expense (including counsel fees) or liability (including any
sum paid in settlement of a claim) arising out of any act or omission to act in
connection with the 5



--------------------------------------------------------------------------------



 
[knlex10320180331006.jpg]
Exhibit 10.3 Plan or this Agreement unless arising out of such person’s own
fraud or bad faith; provided, however, that approval of the Board shall be
required for the payment of any amount in settlement of a claim against any such
person. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled under the
Company’s certificate of incorporation or by-laws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless. 11. Headings. Headings are for the convenience of the parties and are
not deemed to be a part of this Agreement. 12. Plan and Compensation Recoupment
Policy. The terms of the Plan, a copy of which is provided with this Agreement,
and the Knoll, Inc. Compensation Recoupment Policy (the “Policy) which is made
part of this Agreement and incorporated herein by reference. In the event of any
conflict between the terms of the Plan and the terms of this Agreement or the
Policy, the terms of the Plan shall govern. 13. Nature of Award. In accepting
the Award, the Grantee acknowledges and agrees that: (a) the Plan is established
voluntarily by the Company, it is discretionary in nature, and it may be
modified, amended, suspended or terminated by the Company at any time, unless
otherwise provided in the Plan and this Agreement; (b) the Award is voluntary
and occasional and does not create any contractual or other right to receive
future awards of Stock Units, or benefits in lieu of Stock Units, even if Stock
Units have been awarded repeatedly in the past; (c) all decisions with respect
to future awards, if any, will be at the sole discretion of the Company; (d) the
Grantee’s participation in the Plan is voluntary; (e) the Award is not part of
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy, end
of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
any Subsidiary; (f) in the event that the Grantee is not an employee of the
Company or any Subsidiary, the Award and the Grantee’s participation in the Plan
will not be interpreted to form an employment or service contract or
relationship with the Company or any Subsidiary; (g) the future value of the
underlying Shares is unknown and cannot be predicted with certainty; (h) in
consideration of the Award, no claim or entitlement to compensation or damages
shall arise from termination of the Award or diminution in value of the Award or
Shares acquired upon vesting of the Award, resulting from termination of the
Grantee’s employment by the Company or any Subsidiary (for any reason whatsoever
and whether or not in breach of local labor laws) and in consideration of the
grant of the Award, the Grantee irrevocably releases the Company and any
Subsidiary from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, then, by signing this Agreement, the Grantee shall be deemed irrevocably
to have waived his or her right to pursue or seek remedy for any such claim or
entitlement; (i) in the event of termination of the Grantee’s employment
(whether or not in breach of local labor laws), the Grantee’s right to receive
Awards under the Plan and to vest in such Awards, if any, will terminate
effective as of the date that the Grantee is no longer providing services and
will not be extended by any 6



--------------------------------------------------------------------------------



 
[knlex10320180331007.jpg]
Exhibit 10.3 notice period mandated under local law (e.g., providing services
would not include a period of “garden leave” or similar period pursuant to local
law); furthermore, in the event of termination of the Grantee’s employment
(whether or not in breach of local labor laws), the Committee shall have the
exclusive discretion to determine when the Grantee is no longer providing
services for purposes of this Award; (j) the Company is not providing any tax,
legal or financial advice, nor is the Company making any recommendations
regarding the Grantee’s participation in the Plan or the Grantee’s acquisition
or sale of the underlying Shares; and (k) the Grantee is hereby advised to
consult with the Grantee’s own personal tax, legal and financial advisers
regarding the Grantee’s participation in the Plan before taking any action
related to the Plan. 14. Data Privacy. (a) The Grantee hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of the Grantee’s personal data as described in this Agreement by and
among, as applicable, the Grantee’s employer, the Company and any Subsidiary for
the exclusive purpose of implementing, administering and managing the Grantee’s
participation in the Plan. (b) The Grantee understands that the Company and the
Grantee’s employer may hold certain personal information about the Grantee,
including, but not limited to, the Grantee’s name, home address and telephone
number, date of birth, social insurance or other identification number, salary,
nationality, job title, any shares of Common Stock or directorships held in the
Company, details of all Stock Units or any other entitlement to shares of Common
Stock awarded, canceled, vested, unvested or outstanding in the Grantee’s favor,
for the exclusive purpose of implementing, administering and managing the Plan
(“Data”). (c) The Grantee understands that Data will be transferred to any third
party assisting the Company with the implementation, administration and
management of the Plan. The Grantee understands that the recipients of the Data
may be located in the Grantee’s country, or elsewhere, and that the recipients’
country may have different data privacy laws and protections than the Grantee’s
country. The Grantee understands that the Grantee may request a list with the
names and addresses of any potential recipients of the Data by contacting the
Grantee’s local human resources representative. The Grantee authorizes the
Company and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing the
Grantee’s participation in the Plan. The Grantee understands that Data will be
held only as long as is necessary to implement, administer and manage the
Grantee’s participation in the Plan. The Grantee understands that the Grantee
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
the Grantee’s local human resources representative. The Grantee understands,
however, that refusal or withdrawal of consent may affect the Grantee’s ability
to participate in the Plan. For more information on the consequences of the
Grantee’s refusal to consent or withdrawal of consent, the Grantee understands
that the Grantee may contact the Grantee’s local human resources representative.
15. Language. If the Grantee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
translated version is different than the English version, the English version
will control, unless otherwise prescribed by applicable law. 16. Section 409A.
To the extent applicable, the provisions of this Agreement shall be interpreted
and construed in a manner intended to comply with Section 409A of the Internal
Revenue Code of 1986, as amended, the regulations issued thereunder or any
exception thereto (“Section 409A”). Each payment under this Agreement is
intended to be exempt from Section 409A under the short-term deferral exception
as specified in Treas. Reg. § 1.409A-l(b)(4). Notwithstanding the foregoing, to
the extent the Award (or any portion of the Award) is determined to constitute
deferred compensation and to be subject to Section 409A, (a) the Grantee shall
only be deemed to have 7



--------------------------------------------------------------------------------



 
[knlex10320180331008.jpg]
Exhibit 10.3 terminated employment for purposes of the Award if the termination
constitutes a “separation from service,” as that term is used in Section 409A,
and (b) to the extent any Shares would be issued with respect to any portion of
the Award due to the Grantee’s termination of employment, if the Grantee is
deemed to be a “specified employee” within the meaning of Section
409A(a)(2)(B)(i), no Shares shall be issued hereunder with respect to such
portion of the Award prior to the date that is six (6) months after the date of
the Grantee’s termination of employment or, if earlier, the Grantee’s date of
death. Immediately following any such six (6) month delay, all such delayed
Shares will be issued in a single lump sum. The Company makes no representation
that the Award will comply with Section 409A and makes no undertaking to prevent
Section 409A from applying to the Award or to mitigate its effects on any
deferrals or payments made in respect of the Award. Effective as of the day and
year first written above. KNOLL, INC. By: Name: Title: GRANTEE: Name: 8



--------------------------------------------------------------------------------



 